Citation Nr: 1635082	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  12-00 275A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for degenerative arthritis of the lumbar spine, with intervertebral disc syndrome (IVDS).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel







INTRODUCTION

The Veteran served on active duty in the United States Marine Corp from September 1978 to August 1987 and in the United States Army from September 2005 to November 2006 and from July 2009 to November 2011.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was last examined for his back disability in December 2013.  In the recent case of Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016), the Court   of Appeals for Veterans Claims held that to be adequate a VA joints examination must include joint testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing.  In light of the above, an additional examination    is warranted.  Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014).

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records dating since November 2014.  

2.  Provide the Veteran with a VA spine examination to determine the nature and severity of the service-connected degenerative arthritis and intervertebral disc syndrome    of the lumbar spine.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.  

Range of motion testing should be undertaken for the thoracolumbar spine.  The examiner is to report the range of motion measurements in degrees.  Range of motion should be tested actively and passively, in weight bearing and nonweight-bearing, and after repetitive use.  The examiner should consider whether there is likely to         be additional range of motion loss due to any of the following: (1) during flare-ups; and, (2) as a result of  pain, weakness, fatigability, or incoordination.  If so,     the examiner is asked to describe the additional loss, in degrees, if possible.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

3.  After the development requested is completed, readjudicate the claim.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




